Citation Nr: 0738737	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-14 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the request for a waiver of recovery of an 
overpayment of pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC).


FINDINGS OF FACT

1.  The veteran was notified of the indebtedness based on an 
overpayment of pension benefits by May 11 and July 12, 2003, 
correspondence, which was sent to his addresses of record.

2.  The veteran filed his request for a waiver of 
recovery/repayment of the indebtedness on April 5, 2004.


CONCLUSION OF LAW

The criteria for the timely filing of a request for waiver of 
an overpayment of the veteran's pension benefits have not 
been met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1963(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The notice and duty provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5103A, 5103(a), 5107) do not apply to waiver-of-recovery 
matters arising under title 38, United States Code, because 
chapter 53 of title 38 already contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

II.  Applicable laws and regulations

In general, recovery of overpayment of any benefits made 
under laws administered by VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and if recovery of the indebtedness from the 
payee who received such benefits would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be considered 
if made within 180 days following the date of a notice of an 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of action or inaction by VA or the postal authorities, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requestor does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the COWC shall direct that 
the 180-day period be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(b)(2).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.   

III.  Factual background and analysis

The veteran was awarded non-service-connected disability 
pension benefits and special monthly pension benefits by a 
rating action issued in April 1998.  The record indicates 
that the veteran was informed of an indebtedness of $8,187.00 
on March 4, 1999, due to an overpayment of his benefits; he 
applied for a waiver of the debt on April 11, 1999.  That 
waiver was granted in July 1999.  Following that grant, there 
were several instances when the veteran failed to properly 
report his income, which had created various smaller debts 
which were eventually paid in full. 

On April 29, 2003, it was determined that the veteran had 
been overpaid benefits in the amount of $7,716.00.  He was 
notified of his indebtedness to the Government on May 11, 
2003; this correspondence was sent to the veteran's address 
then of record.  It was not returned as undeliverable.  The 
veteran then sent a packet of information to the Denver RO 
which included a copy of a July 12, 2003, notification of the 
indebtedness, which had been re-mailed to a different 
address.  His request for a waiver of the indebtedness was 
received on April 5, 2004.

The veteran testified at a personal hearing before an Officer 
of the COWC at the RO in February 2006.  He stated that, 
because his wife holds his power of attorney, she handles all 
his finances and correspondence.  He also indicated that he 
had a positive cash flow situation after paying for all of 
their necessities.  

Upon review of the record, the Board finds that the veteran 
and his wife were properly informed of the requirement to 
submit a request for a waiver within 180 days after the date 
of notification of the indebtedness.  This is demonstrated by 
the fact that he had submitted a timely request for a waiver 
of a previous overpayment in 1999, thereby showing actual 
knowledge of the requirement, and by the submission to the RO 
of a July 2003 notification of the indebtedness that had been 
sent to him. 

Despite the fact that the veteran (and his wife, the holder 
of his power of attorney) have had knowledge of the waiver 
procedure, the request for waiver in the instant appeal was 
not received until April 5, 2004, more than 180 days after 
the date of the notification of the indebtedness.  The 
veteran has asserted that his wife handles all the 
correspondence for him since she has power of attorney; as a 
result, it was her and the veteran's responsibility to ensure 
that any request for a waiver was timely filed.   Since the 
veteran and his spouse understood and had actual knowledge of 
the deadline for requesting a waiver, the claim must be 
denied because this deadline was not met.  

The Board must observe the law, and the 180-day deadline for 
requesting waiver of the overpayment of pension benefits was 
missed by a number of months.  The veteran was timely 
notified of the existence of the indebtedness and was 
informed of his right to request an extension to file a claim 
for a waiver.  He did not file the waiver request within the 
time allotted, nor did he request an extension in which to 
file such a claim.  Under these circumstances, the Board is 
constrained to find that the veteran has not filed a timely 
request for waiver of overpayment of pension benefits in the 
amount of $7,716.00.  The preponderance of the evidence is 
against the veteran's waiver request having been timely 
filed, the benefit-of-the-doubt rule is not for application, 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  


ORDER

The request for a waiver of recovery of an overpayment of 
pension benefits was not timely filed, and the appeal is 
denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


